                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

GARY L. MCCOY,

       Plaintiff,                                     Case No. 3:17-cv-432

vs.

RODNEY L. CARLSON, et al.,                            District Judge Thomas M. Rose
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This civil case came before the Court for an informal discovery status conference on July

11, 2019. Thomas Eagle participated on behalf of Plaintiff; Mindy Worly participated on behalf

of Defendants. Plaintiff’s attorney presented three issues to the Court: (1) Defendants’ inability to

produce for him the most recent contact information of Defendant Ray as requested in discovery;

(2) his request for copies of Plaintiff’s medical records; and (3) Plaintiff’s pending, unopposed

motions to substitute parties (docs. 110, 112).

       With regard to the first issue, Plaintiff has sought to discover from Defendants the last

known contact information for Defendant Sherri Lynne Ray, a nurse who allegedly worked within

Pickaway Correctional Institution (“PCI”) at the time of the events giving rise to this case.

Defendants’ attorney represents that Ms. Ray appears to have been a contract worker employed to

work within the Ohio Department of Rehabilitation and Correction (“ODRC”) and/or (“PCI”)

through an unidentified employment agency. Defendants’ attorney represents that she has been

unable to find Ms. Ray’s last known contact information or the name and contact information of

her employment agency within records in the possession, custody, or control of Defendants.
Nevertheless, Defendants’ attorney suggests that Plaintiff’s counsel conduct a deposition of an

ODRC or PCI records custodian in an effort to discover such information.

       Whether Ms. Ray was an employee of the ODRC or PCI, or was a contract employee

otherwise working within the ODRC or PCI, it is difficult for the Court to believe that neither the

ODRC nor PCI possess the information requested by Plaintiff concerning Defendant Ray. In fact,

the Court hopes the ODRC and/or PCI have records containing, at the least, the name and last

known contact information of each and every individual who have entered and worked within its

prison facilities and had contact with inmates, regardless of whether that person is an employee or

a contractor. It seems equally unfathomable to the Court that neither the ODRC nor PCI know the

name and contact information of the employment agency through which Ms. Ray was employed.

Given the mandates of Fed. R. Civ. P. 1 -- i.e., that the Civil Rules shall be “construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding” -- the undersigned questions why Plaintiff’s counsel

need depose a records custodian to discover such routine information that should, and undoubtedly

is, within the possession, custody, or control of the ODRC, PCI, or their respective directors and

wardens. Accordingly, counsel for Defendants is ORDERED to promptly make all reasonable

efforts to obtain such information and produce it to Plaintiff’s counsel forthwith.

       Next, Plaintiff seeks copies of his own medical records from Defendants. Again, such a

request is typical and routine in civil litigation and should be responded to, in full, without

significant delay once a proper discovery request is made. Defendant is ORDERED to produce

such documents forthwith pursuant to the terms of a Protective Order negotiated by counsel and

approved by the Court. The Court anticipates that all of the foregoing be accomplished within the

next week.
        Finally, before the Court are two unopposed motions to substitute parties. For good cause

shown, and absent objection, Plaintiff’s unopposed motions (docs. 110, 112) are GRANTED.

        This case is set for a follow-up discovery conference by telephone on July 25, 2019 at

10:00 a.m. Counsel shall call: 1-888-278-0296, enter access code 2725365, security code 123456,

and wait for the Court to join the conference.

        IT IS SO ORDERED.



Date:   July 15, 2019                               s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge
